Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 24, 2015

The Court of Appeals hereby passes the following order:

A15A1202, A15A1203. VIREN R. PATEL v. ATLANTA PUBLIC SCHOOLS.

      Viren R. Patel filed these direct appeals from two trial court orders in a
garnishment action.1 However, appeals in cases involving garnishment must be
initiated by discretionary application filed with this Court. OCGA § 5-6-35 (a) (4)
and (b); Maloy v. Ewing, 226 Ga. App. 490 (486 SE2d 708) (1997). Patel’s failure
to follow the required procedure deprives this Court of jurisdiction, and these appeals
are accordingly DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             03/24/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        In the record that was transmitted from the trial court to this Court, the trial
court is variously identified as both the State Court of Fulton County and the
Magistrate Court of Fulton County, including on forms and orders that were
generated by the court itself. This Court’s Deputy Clerk contacted the trial court, and
confirmed that the case originated in the State Court.